Citation Nr: 0201803	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  00-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease and asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
REMAND

The veteran served on active duty from July 1948 to May 1952.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
denied benefits sought in September 1999, and the veteran 
appealed its decisions denying service connection for 
bilateral hearing loss disability and chronic obstructive 
pulmonary disease and asthma.  He presented testimony during 
a hearing which was held at the RO in April 2000.  In May 
2000, he indicated that he did not want a hearing before the 
Board of Veterans' Appeals (Board).  However, while his case 
was at the Board in February 2001, before the Board had made 
decisions on his claims, he indicated that he had changed his 
mind and he specified that he wants a videoconference hearing 
before a member of the Board.

Pursuant to 38 U.S.C.A. § 7107 (West 1991 & Supp. 2001) and 
38 C.F.R. § 20.1304(a) (2001), in light of the above facts, 
he must be afforded the opportunity for a hearing before a 
member of the Board.

Therefore, the case is REMANDED to the regional office for 
the following development:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is informed that if there is evidence 
that supports the claim, he must submit that evidence.  If he 
has evidence that links the claimed disabilities to service, 
he should submit that evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


